IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                               October 4, 2016 Session

   STATE OF TENNESSEE v. JANET MICHELLE STANFIELD, TONY
        ALAN WINSETT and JUSTIN BRADLEY STANFIELD

                  Appeal from the Circuit Court for Obion County
                      No. CC-15-CR-84 Jeff Parham, Judge
                     ___________________________________

               No. W2015-02503-CCA-R3-CD - Filed March 31, 2017
                     ___________________________________

The Defendants, Janet Michelle Stanfield, Tony Alan Winsett, and Justin Bradley
Stanfield, were indicted by the Obion County Grand Jury for various drug and firearm
offenses following a warrantless search of their house. The Defendants filed motions to
suppress the evidence seized, and the trial court granted the motions and dismissed the
case. The State appeals, asserting that the warrantless search was valid and the evidence
was admissible. Upon review, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which ALAN E. GLENN
and TIMOTHY L. EASTER, JJ., joined.

Herbert H. Slatery III, Attorney General and Reporter; Jeffrey D. Zentner, Assistant
Attorney General; Tommy A. Thomas, District Attorney General; and James T. Cannon,
Assistant District Attorney General, for the Appellant, State of Tennessee.

Beau E. Pemberton, Dresden, Tennessee, for the Appellee, Janet Michelle Stanfield.

Charles S. Kelly, Sr., Dyersbug, Tennessee, for the Appellee, Tony Alan Winsett.

Bruce B. Brown, Union City, Tennessee, for the Appellee, Justin Bradley Stanfield.

                                       OPINION

      This case arises from the warrantless search of the Defendants‟ house by officers
conducting a parolee search. On June 2, 2015, Janet Michelle Stanfield, a probationer,
and Tony Alan Winsett, a parolee, were indicted for possession of more than 0.5 grams of
methamphetamine with intent to deliver or sell, possession of a firearm by a convicted
felon, and possession of drug paraphernalia. Additionally, Stanfield was indicted for
unlawful possession of Alprazolam, and Winsett was indicted for evading arrest. Justin
Bradley Stanfield,1 Janet Stanfield‟s son, was indicted for possession of marijuana with
intent to deliver or sell. Prior to trial, the Defendants moved to suppress evidence
obtained from the search of their house, and Janet Stanfield moved to suppress the
evidence discovered from a search of her person. An evidentiary hearing was held on
November 2, 2015.

       Suppression Hearing. Officer Ben Yates of the Union City Police Department‟s
Drug Task Force testified that on April 6, 2015, he planned to conduct a parole search of
Winsett‟s house at 3089 Shady Grove Road in Union City. Officer Yates had received
information that Winsett “was using methamphetamine and possibly injecting with
needles” and he knew that Winsett was currently on parole. Officer Yates was
accompanied by his partner, Investigator David Crocker, and Agent James Hall. Upon
arriving at Winsett‟s house, Agent Hall observed a burn pile near the house. Agent Hall
informed Officer Yates that he found “some clear plastic bags in the burn pile,” and
because the bags were dry and it had been raining that day, the officers “knew the bags
seemed to be pretty fresh.” Officer Yates testified that the officers found marijuana
residue in the bags. Officer Yates was aware that both Janet and Justin Stanfield lived in
the house with Winsett.

       Officer Yates testified that he knocked on the front door, and Investigator Crocker
knocked on the back door of the house, but there was no answer. Officer Yates knew
from being at the house on “previous occasions” that there were security cameras facing
towards the road, the yard, and the driveway. Officer Yates observed that there were no
cars in the driveway. He also noticed that a window was open and a light was on inside
the house. Officer Yates testified that, while the other two officers continued knocking
on the front and back doors, he heard movement inside the house through the open
window. Officer Yates testified that the other two officers also confirmed hearing the
noise and that it “[s]ounded like a running noise” but that he “[c]ouldn‟t tell who it was,
what it was[,] or anything like that.” Because of the security cameras and the plastic bags
with marijuana residue found on the burn pile, Officer Yates and the officers “believed
somebody was in the house destroying evidence.”

       Agent Hall then used a pocket knife to open the front door of the house. Officer
Yates testified that, once inside, he noticed a “very strong odor of marijuana” and a large
pit bull dog in the living room, which was the first room the officers entered. The

        1
         Because Janet and Justin Stanfield share the same last name, we will occasionally refer to each
of them by their first names for clarity purposes. We mean no disrespect in using their first names in this
opinion.
                                                   -2-
officers determined that the dog “was the only living thing inside the home when [they]
made entry,” and they concluded that the dog was making the noises they heard from
outside the house. However, the officers identified three bedrooms in the house and
proceeded to search each bedroom. Officer Yates testified that the officers identified the
first bedroom as that of Janet and Winsett and that the officers knew they “were in a
relationship[] [and] had been for some time.” Officer Yates identified Janet and
Winsett‟s bedroom based on a jacket in the room that Officer Yates testified “Mr.
Winsett had wore [sic] . . . on a previous occasion when [the officers] encountered him.”
The second bedroom was identified as Justin‟s room based on a work identification card
containing his name and picture as well as a piece of mail with his name, both of which
were found inside a nightstand drawer in his bedroom. Officer Yates testified that all
three bedroom doors were open, that the third bedroom was being used as storage, and
that this room had the open window he observed from outside the house.

        In Janet and Winsett‟s bedroom, officers found a black 9mm Smith & Wesson
handgun with a scratched off serial number as well as thirty-five rounds of ammunition in
the top drawer of a dresser. Officer Yates testified that the dresser was located behind the
door of the bedroom and that the gun was “under clothes, socks and underwear.” Under a
computer table next to the bed, officers found a gray plastic container with several sets of
clear plastic bags, digital scales, a marijuana pipe, and a small flashlight inside. After
discovering that the flashlight did not work, Officer Yates unscrewed the back of the
flashlight and found a small clear bag containing a crystal substance that he identified as
methamphetamine. Inside the pocket of a jacket hanging on the bed post the officers also
found a pill container with a plastic package inside containing what was later determined
to be 13.14 grams of methamphetamine.

       Meanwhile, Agent Hall searched Justin‟s bedroom where he found a large glass
container containing “approximately seven ounces of marijuana.” The officers also
found another handgun inside a nightstand in Justin‟s bedroom. Officer Yates testified
that no evidence was seized from anywhere else inside the house besides the two
bedrooms.

        In Janet and Winsett‟s bedroom, a television monitor provided live feed from the
security cameras placed outside of the house. While still inside, the officers watched on
the monitor as a red Mitsubishi Eclipse slowed down near the driveway of the home and
then accelerated away “at a high rate of speed.” Officer Yates testified that he knew that
Justin drove a red Mitsubishi Eclipse, so the officers “exited the home in our patrol unit
and did conduct a traffic stop of Mr. Stanfield.” Officer Yates subsequently arrested
Justin, but found no contraband on his person or in his car. Officer Yates asked Justin
repeatedly whether he sold marijuana, which Justin denied. Officer Yates then informed
Justin about the marijuana found in his bedroom, and Justin “stated that he did sell
                                           -3-
marijuana.” Officer Yates next asked Justin “for verbal consent to search [his] cell
phone,” which Justin granted. Officer Yates asked Justin to unlock the cell phone and
when he did the screen indicated “something along the lines of deleting all messages.”
Officer Yates concluded that, during the traffic stop, Justin had attempted to erase his
phone. However, as Officer Yates was holding Justin‟s cell phone, a new text message
appeared from a contact named “Freezer Guy” requesting a meeting with Justin. Justin
informed Officer Yates that he did not know “Freezer Guy‟s” real name, but that he
drove a green Toyota car and was supposed to be meeting Justin to purchase one ounce of
marijuana.

        After Justin was transported to the Obion County Jail, Officer Yates proceeded to
meet “Freezer Guy” and subsequently identified and arrested him at the meeting location.
While Officer Yates was arresting “Freezer Guy,” he observed a blue Buick car drive by
which matched the description of the car he knew Winsett and Janet to drive. Although
Officer Yates could not identify the driver or any passenger of the car, he called Agent
Hall and advised him “that [he] had just observed a vehicle matching the description.”
Agent Hall then called and notified officers that he was in pursuit of the vehicle and that
it was refusing to stop. Officer Yates left to assist Agent Hall, and, when he arrived on
the scene, Agent Hall was detaining the front seat passenger, Janet. Agent Hall informed
Officer Yates that he had already placed the driver, Winsett, in custody in his patrol car.
The officers completed a search of the car and Agent Hall found a small plastic bag
containing four pills in Janet‟s purse. Officer Yates testified that nothing else was found
in the car or on either person besides the pills, which were later identified as Alprazolam.

        On cross-examination, Officer Yates confirmed that he, Agent Hall, and
Investigator Crocker were all assigned to the drug task force and that none of the officers
were probation or parole officers. Officer Yates stated that he did not attempt to obtain a
search warrant in this case because “we didn‟t need a search warrant.” Officer Yates
testified that the parole search was initiated based on a tip from a confidential informant.
The informant had a criminal history and had allegedly provided reliable information in
the past; however, Officer Yates could not recall how the informant knew the information
he provided or what his basis of knowledge was. Additionally, Officer Yates testified
that the informant‟s previous tip had only led to one potential conviction that was still
pending. Officer Yates testified that the search took place, “[t]o the best of [his]
knowledge, between 1 and 3 p.m.” Officer Yates confirmed that, after entering the
house, no contraband was found until the officers began opening drawers and searching.
Officer Yates testified that he did not know if the house was rented or owned by any of
the three Defendants, but that “for as long as [he had] been employed with the Union City
Police Department, [he] had knowledge that Ms. Stanfield lived there” and that, every
time he had seen Janet around she was accompanied by Winsett. Officer Yates was also

                                           -4-
familiar with the cars that all three Defendants drove.      Additionally, Officer Yates
explained that:

      [O]n two previous occasions [he had] been at the residence to conduct a
      parole search, no vehicles there, didn‟t observe anything laying [sic]
      outside, no answer, [he] left the residence. The reason for the entry into the
      home this particular time was due to evidence found laying [sic] in front of
      my patrol unit when we pulled up, the security cameras on the house, us
      knocking on the doors, we could hear movement running inside.

       Officer Yates testified that the officers knocked and waited “approximately 10 to
20 minutes” before entering the home. Officer Yates also estimated that the officers
spent “30 to 40 minutes” searching the house. Officer Yates testified that he stopped all
three Defendants to place them under arrest based on the evidence found in the house.
Officer Yates confirmed that he could not smell marijuana while he was outside of the
house. Additionally, Officer Yates testified that, to the best of his knowledge, neither
Janet nor Justin were on probation or parole.

       After cross-examination, the trial court asked Officer Yates additional questions.
In response to the court‟s inquiry as to why Officer Yates did not contact a parole officer
to go with him on the parole check, Officer Yates stated that he called the parole officer
for a copy of Winsett‟s parole certificate but did not ask a parole officer to accompany
the officers. Officer Yates also clarified that the dog found inside the house never barked
while the officers were knocking on the doors and waiting outside the house.

       Dana Powell, Winsett‟s parole officer, testified that Winsett had been on parole
since May 2, 2013. Officer Powell testified that Winsett had signed rules of supervision,
which were introduced as an exhibit. Specifically, Rule 8 of Winsett‟s parole certificate
reads that “I agree to a search, without a warrant, of my person, vehicle, property, or
place of residence by any Probation/Parole officer or law enforcement officer, at any time
without reasonable suspicion.” On cross-examination, Officer Powell acknowledged that
a parolee would not be released from jail without signing the rules of supervision.
Officer Powell confirmed that the rules of supervision were faxed to Officer Yates at 3:39
p.m. on April 6, 2015. Officer Powell also confirmed that 3089 North Shady Grove Road
was listed as Winsett‟s place of residence in her files.

       Stephanie Buchanan, Janet‟s probation officer, testified that Janet had been on
probation since August 9, 2013. Officer Buchanan testified that Janet had signed the
Westate Corrections Network‟s Community Correction rules, which were introduced as
an exhibit and included the following rule:

                                           -5-
      Offenders will allow the Case Officer to visit his/her home, employment
      site, or elsewhere at any time during the day or night and shall carry out all
      instructions given by the Case Officer, whether oral or in writing.
      Offenders will allow law enforcement to conduct a search of offender and
      all areas of the house upon request to control contraband or locate missing
      or stolen property.

       Officer Buchanan confirmed that she was never contacted by Officer Yates and
that he “had no knowledge” of Janet‟s probation status.

        On re-examination, Officer Yates clarified that there would be no documentation
confirming what time the search of the house was performed. However, Officer Yates
testified that “to the best of [his] knowledge, [he] received the fax before [the officers]
left to do the search.”

        On November 13, 2015, the trial court entered an order granting the motion to
suppress the evidence obtained from the house and from Janet Stanfield‟s person. The
trial court found that,

      [O]nce [the officers] entered the residence and had secured it, the Court
      finds that at that point they should have gotten a warrant, that with no one
      present, there was no harm, there was [sic] no exigent circumstances to
      justify the continued Fourth Amendment intrusion, therefore, I‟m going to
      suppress the evidence.

       The trial court also found that, once the house was secured, “if the parolee [wa]s
not present, if there‟s probable cause to believe that there‟s contraband in the house,
particularly in drawers, then I‟m saying that at that point they need a warrant.”
Accordingly, the trial court granted the Defendants‟ motions to suppress and dismissed
the indictment. It is from this order that the State now timely appeals.

                                       ANALYSIS

       On appeal, the State argues that the trial court erred in granting the Defendants‟
motion to suppress because “Ms. Stanfield was a probationer, Mr. Winsett was a parolee,
and both had granted sweeping consent to search their residences.” Additionally, the
State contends that because the bedroom doors were open, it “appear[ed] as though the
house was a common area.” The Defendants respond that the trial court did not err in
granting the motions to suppress because the forced entry into their home was
constitutionally unreasonable, notwithstanding any parolee or probationer status.

                                           -6-
       When reviewing a motion to suppress, this court is bound by the trial court‟s
findings of fact unless the evidence preponderates otherwise. State v. Odom, 928 S.W.2d
18, 23 (Tenn. 1996). Questions of credibility, the weight and value of the evidence, and
resolutions of conflicts in the evidence are resolved by the trial court. Id. The prevailing
party is entitled to the strongest legitimate view of the evidence and all reasonable
inferences that may be drawn therefrom. Id. We review the trial court‟s conclusions of
law de novo. State v. Carter, 160 S.W.3d 526, 531 (Tenn. 2005).

       The Fourth Amendment to the United States Constitution and Article I, Section 7
of the Tennessee Constitution protect against unreasonable searches and seizures.
“[U]nder both the federal and state constitutions, a warrantless search or seizure is
presumed unreasonable, and evidence discovered as a result thereof is subject to
suppression unless the State demonstrates that the search or seizure was conducted
pursuant to one of the narrowly defined exceptions to the warrant requirement.” State v.
Yeargan, 958 S.W.2d 626, 629 (Tenn. 1997) (citing Coolidge v. New Hampshire, 403
U.S. 443, 454-55 (1971); State v. Bartram, 925 S.W.2d 227, 229-30 (Tenn. 1996)). In
the case of a warrantless search, the State bears the burden of proving that the search was
conducted pursuant to one of the exceptions to the warrant requirement. Id.

       “The basic rule against warrantless searches is also relaxed if the person being
searched has been convicted of a criminal offense and is serving a sentence.” State v.
Turner, 297 S.W.3d 155, 161 (Tenn. 2009). An offender‟s status as a probationer or a
parolee “alters what is „reasonable‟ for purposes of the Fourth Amendment.” Id.

        I. Warrantless Parolee Search: Tony Winsett’s Motion to Suppress. First, the
State argues that the trial court improperly granted Winsett‟s motion to suppress because
he consented to the search by nature of his parolee status. Winsett responds that, despite
his parolee status, the search was constitutionally unreasonable considering the totality of
the circumstances.

       The Tennessee Supreme Court addressed warrantless parolee searches in State v.
Turner. 297 S.W.3d 155. In Turner, the Tennessee Supreme Court held that “parolees
who are subject to a warrantless search condition may be searched without reasonable or
individualized suspicion.” Id. at 157. However, the Court explained that “the totality of
the circumstances surrounding a warrantless, suspicionless search of a parolee must be
examined to determine whether the search is constitutionally unreasonable.” Id. at 167.
Turner followed the United States Supreme Court‟s decision in Samson v. California,
where a parolee had agreed, as a condition of release and pursuant to a California statute,
to be subject to a search at any time and without cause. 547 U.S. 843, 846 (2006). The
United States Supreme Court declined to address whether this written waiver operated as
consent within the meaning of the Fourth Amendment, concluding instead that the search
                                           -7-
was reasonable under the totality of the circumstances. Id. at 852 n.3. Turner likewise
did not analyze the parolee search based on consent.

       Turner, like the present case, originated in Obion County and concerned the
actions of the Union City Police Department‟s 27th Judicial District Drug Task Force. In
Turner, an officer performed an admittedly “pretextual” stop of a known parolee for a
seatbelt violation. 297 S.W.3d at 158. After performing a search of the parolee and her
car, the officers escorted the parolee to her house where she let officers in to search
further. Id. at 158. Although no drugs were found on the parolee or in her car, the officer
decided to search her house “based on „[t]he conditions of her parole and the rules of the
United States Supreme Court.‟” Id. at 159. The Tennessee Supreme Court found that the
search was not unreasonable when examined under the totality of the circumstances
which included: “no proof in the record that [the officer] acted for any reason other than
the furtherance of legitimate law enforcement concerns,” the defendant‟s prior drug
convictions, “information from an informant that [the parolee] was selling crack
cocaine,” and verification of the defendant‟s parolee status and warrantless search
condition before the search of her house. Id. at 168.

        Here, both the State and Winsett rely on Turner in support of their respective
positions. The State argues that the totality of the circumstances weigh against Winsett
because “he signed a sweeping consent, there was reasonable suspicion, and he was
cohabitating with someone who also had a diminished expectation of privacy by virtue
of, among other things, a broad consent to search.” However, the State provides no
reasonable suspicion analysis, does not address the confidential informant‟s tip, and
appears to merely rely on Winsett‟s parolee agreement as the entirety of the
circumstances justifying the warrantless search. The State also provides no legal
authority or argument supporting its contention that cohabitation with a probationer
supports the warrantless parolee search in this case. In any event, we will address the
totality of the circumstances analysis surrounding the warrantless parolee search in this
case.

       First, the tip which initiated the parolee search here came from an unidentified
informant whose reliability and basis of knowledge was not established. See State v.
Simpson, 968 S.W.2d 776, 781 (Tenn. 1998) (assessing informant‟s reliability by
considering credibility and basis of knowledge when a tip provides officers with
reasonable suspicion). Additionally, although the evidence in the burn pile, security
cameras, and unidentified noise coming from inside the house may have created exigent
circumstances for officers to cause forced entry into the house, as the trial court ruled,
any potential exigent circumstances that prompted the officers to break-in to the home no
longer existed once the officers realized no one was home destroying evidence and that a
dog was making the “suspicious” noise. Once the house was “cleared,” the subsequent
                                           -8-
extensive search without the parolee‟s presence did not further any legitimate law
enforcement concerns as contemplated by Turner. Accordingly, the instant search is
distinguishable from Turner. Considering the totality of the circumstances, we conclude
that the trial court correctly suppressed the evidence against Winsett as the search was
constitutionally unreasonable. The State‟s argument is without merit.

       II. Warrantless Probationer Search: Janet Stanfield’s Motion to Suppress.
       Next, the State argues that the trial court improperly granted Janet‟s motion to
suppress because of her probationer status, her cohabitation with a parolee, and because
reasonable suspicion supported the search. Janet responds that her probation agreement
was not a “sweeping consent” to search and that no reasonable suspicion existed to justify
the search.

       The trial court made no separate findings as to each Defendant and did not address
the existence of reasonable suspicion. However, this court has held that, “[w]hen a
person has signed a probation agreement providing written consent for a warrantless
search of the person‟s residence, such a search may be conducted if reasonable suspicion
for the search exists.” State v. Tracy Lynn Carman-Thacker, No. M2014-01859-CCA-
R3-CD, 2015 WL 5240209, at *5 (Tenn. Crim. App. Sept. 8, 2015) (citing United States
v. Knights, 534 U.S. 112 (2001), and State v. Davis, 191 S.W.3d 118 (Tenn. Crim. App.
2006)) (no perm. app. filed). “When determining whether an officer had reasonable
suspicion, a court must consider the totality of the circumstances, as well as the rational
inferences and deductions that a trained officer may draw from the facts known by the
officer.” State v. Robert Lee Hammonds, No. M2005-01352-CCA-R3-CD, 2006 WL
3431923, at *11 (Tenn. Crim. App. Nov. 29, 2006) (citing State v. Watkins, 827 S.W.2d
293, 294 (Tenn. 1992)).

       In its brief, the State cites Knights and the requirement of reasonable suspicion for
a probationer search, but then proceeds to engage in a general totality of the
circumstances pursuant to the Sixth Circuit case of United States v. Tessier. 814 F.3d
432 (6th Cir. 2016). The State even goes so far as to summarily conclude that, “[w]hile
under Tessier, reasonable suspicion was not necessary, its presence adds to the
reasonableness of the search.” The State ultimately engages in a totality of the
circumstances analysis.



       Notwithstanding the State‟s failure to adequately address the issue, we conclude
that there was no reasonable suspicion to support the search in this case and that Janet‟s
probation agreement does not provide the “sweeping consent” that the State contends it
does. Rather, the instant probation agreement requires that “[o]ffenders will allow law

                                           -9-
enforcement to conduct a search of offender and all areas of the house upon request to
control contraband or locate missing or stolen property.” This language is much
narrower than the probation agreements in Knights, Tessier, and Tracy Lynn Carman-
Thacker, which do not require a request to search and do not limit the search to
contraband or stolen property. See Knights, 534 U.S. at 114; Tessier, 814 F.3d at 433;
Tracy Lynn Carman-Thacker, 2015 WL 5240209, at *2. Furthermore, the record reflects
that Officer Yates never knew about Janet‟s probation status at any point before or during
the search of the house.

       Additionally, the record does not show that, at the time the officers searched the
house, they had adequate reasonable suspicion, or any suspicion, that Janet was engaged
or was engaging in criminal activity. Rather, the facts show that the sole basis of the
purported consent to search was actually based on Winsett‟s parolee status, not Janet‟s
probationer status, and we have previously concluded that, considering the totality of the
circumstances, the officers‟ search of the house did not comport with Constitutional
limits. Furthermore, the subsequent traffic stop and search of Janet‟s person was too
attenuated from the search of her house, and because the stop and seizure was based
completely on the evidence found during the search of the house, the evidence seized
from her person was also properly suppressed.2 Because the search relating to Janet was
not supported by reasonable suspicion and, due to the narrow language of her probation
agreement, we conclude that the trial court correctly suppressed the evidence.

       III. Common Authority: Justin Stanfield’s Motion to Suppress. Finally, the
State argues that because Justin was “living under the same roof” as a parolee and a
probationer, he had a diminished privacy interest and that the trial court improperly
suppressed the evidence found in his bedroom. The State also argues that because
Justin‟s bedroom door was open, this suggested “shared common authority over the
bedrooms.”

     Consent for a warrantless search may be given by “a third party who possessed
common authority over or other sufficient relationship to the premises or effects sought

        2
           The State attempts to argue in a conclusory footnote in its brief that Janet‟s search could be
validated “as a search incident to arrest.” However, the State provides no further discussion or legal
authority and is raising this issue for the first time on appeal. Therefore, the issue is waived. See Tenn.
R. Crim. P. 10(b) (“Issues which are not supported by argument, citation to authorities, or appropriate
references to the record will be treated as waived in this court.”); Tenn. R. App. P. 27(a)(7) (A brief shall
contain “[a]n argument . . . setting forth the contentions of the appellant with respect to the issues
presented, and the reasons therefor, including the reasons why the contentions require appellate relief,
with citations to the authorities and appropriate references to the record . . . relied on.”); see also Cauthern
v. State, 145 S.W.3d 571, 599 (Tenn. Crim. App. 2004) (“[A]n issue raised for the first time on appeal is
waived.”).

                                                    - 10 -
to be inspected.” United States v. Matlock, 415 U.S. 164, 171 (1974). The United States
Supreme Court defined the “common authority” needed to legitimize a third-party‟s
consent to a warrantless search:

       The authority which justifies the third-party consent does not rest upon the
       law of property . . . but rests rather on mutual use of the property by
       persons generally having joint access or control for most purposes, so that it
       is reasonable to recognize that any of the co-inhabitants has the right to
       permit the inspection in his own right and that others have assumed the risk
       that one of their number might permit the common area to be searched.

Id. at 171 n.7 (internal citations omitted).

        Subsequently, Tennessee courts adopting Matlock have held that the State may
satisfy its burden of proving valid consent by: (1) “demonstrating that the third party in
fact possessed common authority[,]” or (2) “demonstrating that the facts available to the
searching police officers would have warranted a man of reasonable caution in the belief
that the consenting party had authority over the premises.” State v. Ellis, 89 S.W.3d 584,
593 (Tenn. Crim. App. 2000).

       The only fact presented and relied upon by the State to establish common
authority is that Justin‟s bedroom door was open. This alone is insufficient to establish
that Winsett or Janet in fact possessed common authority or that searching police officers
would have reasonably believed that Winsett had authority over Justin‟s bedroom. To the
contrary, the officers acknowledged the separate identity of each bedroom and its
respective occupants, and no evidence was presented as to who owned or leased the
house. Accordingly, the State has failed to show that either of Justin‟s co-defendants had
common authority over his private bedroom. The State is not entitled to relief on this
issue.
                                      CONCLUSION

      Based on a thorough review of the record, we affirm the trial court‟s ruling
suppressing the evidence and dismissing the indictment as to all three Defendants.

                                                        _________________________________
                                                        CAMILLE R. McMULLEN, JUDGE




                                               - 11 -